         Case 1:19-cv-02424-TNM Document 41 Filed 03/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 TETHYAN COPPER COMPANY PTY
 LIMITED,

                        Petitioner,

         v.
                                                         Civil Action No. 1:19-cv-02424 (TNM)
 ISLAMIC REPUBLIC OF PAKISTAN,

                        Respondent.




                                      JOINT STATUS REPORT

       Petitioner Tethyan Copper Company Pty Limited (“TCC”) and respondent Islamic

Republic of Pakistan (“Pakistan”) notify the Court of the following developments.

       On March 12, 2021 Pakistan filed an Application for Revision of the award that is the

subject of this proceeding (the “Application”) with the Secretary-General of the International

Centre for Settlement of Investment Disputes (“ICSID”). On March 16, 2021, the Secretary

General of ICSID notified the parties that she registered the Application, and that the “enforcement

of the Award is provisionally stayed” in accordance with ICSID Rule 54, which provides for an

automatic stay on request pending a decision by the arbitral tribunal regarding whether a stay of

enforcement should be continued pending further ICSID proceedings. A copy of the March 16,

2021 Notice of Registration is attached hereto as Exhibit A.

       The parties have agreed that further proceedings in this case be stayed while an ICSID stay

of enforcement remains in place. While TCC does not object to a stay of further proceedings in

this Court for the duration of the provisional stay, it is TCC’s position that the stay of enforcement
         Case 1:19-cv-02424-TNM Document 41 Filed 03/23/21 Page 2 of 2




does not affect existing orders and judgments or ongoing conservatory measures in other

jurisdictions, including, without limitation, the ongoing receivership in the British Virgin Islands.


 Dated: March 23, 2021                            Respectfully Submitted,

 John M. Conlon (pro hac vice)                    By:   /s/ Reginald R. Goeke
 MAYER BROWN LLP
 1221 Avenue of the Americas                      Reginald R. Goeke (DC Bar No. 435613)
 New York, NY 10020                               MAYER BROWN LLP
 T: (212) 506-2500                                1999 K Street NW
 jconlon@mayerbrown.com                           Washington, DC 20006
                                                  T: (202) 263-3000
 Jawad Ahmad (pro hac vice)                       F: (202) 263-3300
 MAYER BROWN INTERNATIONAL LLP                    rgoeke@mayerbrown.com
 201 Bishopsgate, London EC2M 3AF
 T: +44 20 3130 3072
 jahmad@mayerbrown.com

                                       Counsel for Respondent

                                                  By: /s/ Matthew D. McGill (with consent)

 Robert Weigel, N.Y. Bar #1809284                 Matthew D. McGill, D.C. Bar #481430
 rweigel@gibsondunn.com                           mmcgill@gibsondunn.com
 Jason Myatt, N.Y. Bar #4450599                   Matthew S. Rozen, D.C. Bar #1023209
 jmyatt@gibsondunn.com                            mrozen@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP                      Katherine Maddox Davis,
 200 Park Avenue New York, NY 10166               D.C. Bar #888283826
 Telephone: 212.351.4000                          kdavis@gibsondunn.com
 Facsimile: 212.351.4035                          GIBSON, DUNN & CRUTCHER LLP 1050
                                                  Connecticut Avenue, N.W. Washington, DC
                                                  20036
                                                  Telephone: 202.955.8500
                                                  Facsimile: 202.467.0539

                                        Counsel for Petitioner




                                                 2
